Citation Nr: 0916633	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a schizo-affective 
disorder, bipolar type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from January 1985 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  It is noted that when this claim was 
originally presented before the Board, there were two issues 
on appeal.  Those issues were listed as:

1.  Whether new and material evidence has 
been received to reopen a claim of 
service connection for bipolar disorder.

2.  Entitlement to service connection for 
residuals of a head injury with scarring.

The appellant originally requested that he be allowed the 
opportunity to provide testimony before the Board with 
respect to his claim.  However, he withdrew that request when 
he submitted his VA Form 9.  

Upon reviewing the claim, the Board issued a Decision/Remand 
in October 2007.  In that action, the Board denied the 
appellant's claim for entitlement to service connection for 
the residuals of a head injury with scarring.  The other 
issue was remanded to RO via the Appeals Management Center 
(AMC) for the purpose of informing the appellant what he 
needed to present to the VA in order for his claim to 
reopened based on new and material evidence.  That notice was 
provided to the appellant and additional medical information 
was also obtained.  The claim has since been returned to the 
Board for review.

In its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). However, 
in this case, the appellant is claiming a different 
etiological theory for a completely different psychiatric 
disorder (a schizo-affective disorder - bipolar type); he 
previously sought service connection for a bipolar disorder, 
which is a completely different type of psychiatric disorder.  
Thus, the appellant's December 2001 claim is not one 
involving new and material evidence, it is for service 
connection for a different disability on a different 
etiological basis.  Compare Ashford v. Brown, 10 Vet. App. 
120 (1997), with Ephraim, 82 F.3d at 402, and Boggs, 520 F.3d 
at 1334-35.  Based on the holding in Boggs, this is a new 
claim.  

Thus, the appellant's claim must be adjudicated as one for 
service connection and not one to reopen on the basis of new 
and material evidence.  Thus, Board will resolve reasonable 
doubt in the appellant's favor and analyze the entire claim 
on a de novo basis.  Thus, the issue on the front page of 
this decision has been changed to reflect the issue now 
before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant's service medical treatment records show 
that while in service, the appellant received treatment for 
alcohol dependence.

3.  Three years after the appellant was discharged from 
service, he began receiving treatment for a psychiatric 
disorder.

4.  The appellant has been diagnosed as suffering from a 
schizo-affective disorder.

5.  Medical evidence etiologically linking the appellant's 
schizo-affective disorder with his military service or any 
incident therein has not been presented.  


CONCLUSION OF LAW

Service connection for a schizo-affective disorder, bipolar 
type, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter 
originally sent to him in May 2001.  That letter was issued 
by the agency of original jurisdiction (AOJ).  A more 
detailed letter was given to the appellant by the AMC in 
November 2007.  These letters informed the appellant of what 
evidence was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  It is clear from the 
submissions of the appellant and his family that they have 
understood what they needed to present in order for the 
appellant's psychiatric disorder to be service-connected.  
From a reading of the claims folder, it, in fact, seems clear 
that the intention of the appellant was to have the VA decide 
the claim on the merits vice the VA deciding whether new and 
material evidence had been submitted.  It is further noted 
that by restating the issue as one involving service 
connection vice that of new and material evidence, there is 
no prejudice to the appellant because a more thorough review 
of the claim will occur.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  A review of the claims folder indicates 
that the appellant underwent detailed psychiatric 
examinations in 2006 and again in 2009.  The reports from 
those examinations have been included in the claims folder 
for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant, along with his father and others who 
have known the appellant over the years, have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) appellant status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in the VCAA letter sent to him by the AMC in November 
2007.  This letter specifically discussed the subject matter 
of Dingess and how the Dingess claim could affect the 
appellant's case.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

As noted above, the Board has liberally construed the 
appellant's claim to be one for entitlement to service 
connection for a schizo-affective disorder, bipolar type.  
Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The record clearly indicates that the appellant now suffers 
from a schizo-affective disorder, bipolar type.  He has 
received treatment for this condition from both private and 
VA medical care providers.  However, the question remains as 
to whether the appellant's current psychiatric disorder began 
in or was caused by or the result of his military service.  

A review of the appellant's service medical treatment records 
indicate that he was treated for alcohol dependence and 
depression while in service.  He was not separated from 
service with a diagnosis of a psychiatric disorder.  

Three years after he was discharged from service, the 
appellant sought and obtained medical treatment in 1992 at a 
VA Medical Center in Chillicothe, Ohio.  This was 
approximately three years after he was discharged from the 
service.  The record indicates that he was diagnosed as 
suffering from a bipolar disorder along with alcohol and 
polysubstance abuse.  He continued to receive treatment from 
VA and private facilities over the next three years.  
Subsequently, the appellant submitted a claim for VA 
benefits.  Upon reviewing the records, the RO denied service 
connection for a bipolar disorder.  That decision was issued 
in May 1996.  

Between 1996 until the present, the appellant has been 
treated for various psychiatric symptoms and manifestations.  
This has occurred at both VA and private facilities.  Those 
records have been obtained and included in the claims folder 
for review (along with the medical records from 1989 to 
1996).  These records do provide a diagnosis of schizo-
affective disorder and indicate that the appellant has been 
treated with pharmaceutical drugs.  However, they do not 
suggest that the appellant's current mental disorder is 
related to or was caused by or incurred in service.  

The claims folder contains two VA Psychiatric Examinations; 
one was accomplished in November 2006 and the other was done 
in February 2009.  In both instances, the examiners reviewed 
the appellant's claims folder, which included his medical 
treatment records, prior to examining the appellant.  The 
examiner went through the appellant's long history of 
psychiatric treatment and spoke with the appellant and his 
parents concerning his condition.  Upon completion of the 
exam, the examiner diagnosed the appellant as having a 
schizo-affective disorder, bipolar type.  She further wrote:

	. . . The veteran and his parents 
appear to [be] making a case that the 
military was the cause of his significant 
mental health issues since he "went into 
the military as a happy boy," and he has 
come out with significant problems.  
However, the examiner does not find 
sufficient evidence to suggest that this 
is the case.  After the veteran was in 
the military for a full two years, he 
underwent significant psychological 
testing with various instruments, and 
this testing was suggestive only of an 
alcohol dependence without any evidence 
of a more severe mental health issue.  
Certainly, there was no evidence of a 
psychotic disorder, a bipolar disorder, 
or schizoaffective disorder at that time.  
It is true that the veteran did suffer 
some head injuries during his active duty 
military service, but again, it is not 
felt that there is sufficient evidence to 
suggest that [the] head injuries caused 
the veteran's mental health issues.  The 
examiner did review the information 
provided to her within the C-file 
regarding the prescription medication and 
the possible but very, very rare link 
with a psychotic disorder.  This appears 
very unlikely, in this examiner's 
professional opinion.  It is clear that 
the veteran continues with a significant 
mental health issue, and this examiner 
will continue the diagnosis from his 
psychiatrist of a schizoaffective 
disorder, bipolar type, and although she 
sympathizes with the parents' strong 
desire to make the link to the military 
service, in good conscience and her 
professional expertise, there does not 
appear to be evidence to suggest such a 
link.  Therefore, it is not felt that 
there is evidence to suggest that the 
veteran's schizoaffective disorder was 
caused by or exacerbated by active duty 
military service.  

As reported, a second psychiatric examination was performed 
in February 2009.  This examination was accomplished 
specifically to determine whether the appellant was suffering 
from post-traumatic stress disorder (PTSD).  Upon the 
conclusion of the exam, it was determined that the appellant 
was not suffering from PTSD.  He was, however, diagnosed as 
having a schizo-affective disorder, bipolar type.  The 
examiner further opined that the schizo-affective disorder 
was not likely caused by or the result of the appellant's 
military service.  The psychologist additionally wrote:

	. . . His only documented 
psychiatric/behavioral difficulties while 
in the military were his significant 
alcohol abuse (that led to a 
hospitalization and subsequent placement 
in mental health programming) and his 
frequent fights while drinking.  
Psychological testing that was conducted 
while he was in the military did not 
identify any thought disorder symptoms or 
other problems that could be considered 
logical signs of incipient 
schizoaffective disorder.  While there is 
documentation of some head injuries 
suffered while he was in the military, 
there are no indications of a plausible 
link between his head injuries and his 
psychiatric disorder.  His 
schizoaffective disorder appears to be 
unrelated to his military service.

Proffered by the appellant and his family are private medical 
treatment records showing diagnoses of a schizo-affective 
disorder, bipolar type.  Some of the reports of treatment 
provide a history of the appellant's psychiatric problems and 
others are simply current treatment records.  It is noted 
that on those records that discuss the appellant's military 
service, the doctors who wrote those reports did not 
conclusively link the appellant's current mental disorder 
with his military service.  

Over the course of this appeal, the appellant along with his 
family and friends, have submitted written statements 
concerning the appellant's mental health and their opinions 
concerning the etiology of his current disorder.  They have 
insinuated and suggested that the appellant's schizo-
affective disorder began in or was caused by or the result of 
his military service.  Despite their well-meaning assertions, 
they have not submitted documents from health care providers 
that would corroborate their assertions.  

As a recapitulation of the evidence of record, the 
appellant's service medical treatment records do not show 
treatment for or findings suggestions of a chronic 
psychiatric disorder.  The appellant's post-service medical 
records reveal that the appellant did not start receiving 
treatment for a psychiatric disorder until he had been 
separated from the service for three years.  Although the 
appellant has been diagnosed as now suffering from a schizo-
affective disorder, bipolar type, by private and VA health 
care providers, none of these providers has etiologically 
linked the appellant's disorder with his military service or 
any incidents therein.  

Nevertheless, despite the lack of medical evidence in support 
of the appellant's claim, the appellant, along with his 
family and friends, have continued to put forth the argument 
that the appellant's mental disorder is somehow related to 
his military service.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. § 
3.159(a)(2) (2008).  They have not shown, nor claimed, that 
they are qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, their opinions, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant, his parents, and family 
friends are competent to discuss the appellant's nature and 
mood after he was discharged from the service.  They are all 
competent to describe the symptoms the appellant now 
exhibits.  However, they are not competent to say that the 
appellant now suffers from a disability that is related to 
his service or to a condition he suffered therefrom while he 
was in service.  In other words, there is no indication that 
they possess the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant, 
his family, and his friends in reporting their belief that 
the appellant now suffers from a psychiatric disorder that 
began in or was caused by or the result of his military 
service.  The Board also believes that these individuals are 
sincere in expressing these opinions.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant, his 
parents, and his friends are not competent to provide more 
than simple medical observations.  They are not competent to 
provide complex medical opinions regarding the nature of the 
appellant's schizo-affective disorder, bipolar type.  See 
Barr.  Thus, the lay assertions are not competent or 
sufficient.

While the record indicates that the appellant has been 
treated for various mental disorders, including more recently 
a schizo-affective disorder, since his release from active 
duty, there is no medical evidence that his psychiatric 
disorder is related to his military service.  In other words, 
the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant, his friends, or family.  Thus, despite their 
contentions, medical evidence showing that the appellant's 
schizo-affective disorder was caused by or related to his 
service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that service connection for a schizo-affective disorder, 
bipolar type, is denied.


ORDER

Entitlement to service connection for a schizo-affective 
disorder, bipolar type, is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


